Exhibit 99.6 OLYMPUS PACIFIC MINERALS INC. TECHNICAL REPORT THE BONG MIEU GOLD PROJECT, VIETNAM Kirk Rodgers, P.Eng. Senior Mining Engineer, Micon International Limited Ian Ward, P.Eng. Principal Metallurgist, Micon International Limited Eugene Puritch, P.Eng. Independent Consultant John Sullivan. P. Geo. Senior Geologist, Watts, Griffis and McOuat Limited Stephen Cheeseman, P. Geo. Senior Associate Geologist, Watts, Griffis and McOuat Limited NOVEMBER 30, 2004 Revised July 23, 2007 SUITE 900 - , TORONTO ONTARIO, CANADA M5H 2Y2 Telephone (1) (416) 362-5135 Fax (1) (416) 362 5763 Table of Contents Page No. 1.0 SUMMARY 1 2.0 INTRODUCTION AND TERMS OF REFERENCE 5 3.0 DISCLAIMER 6 4.0 PROPERTY DESCRIPTION AND Location 7 5.0 ACCESSIBILITY, CLIMATE, LOCAL RESOURCES, INFRASTRUCTURE AND PHYSIOGRAPHY 10 6.0 HISTORY 10 6.1 PREVIOUS EXPLORATION 11 6.2 HISTORICAL MINERAL RESOURCES 11 7.0 GEOLOGICAL SETTING 12 8.0 DEPOSIT TYPES 12 9.0 MINERALISATION 12 10.0 EXPLORATION 13 10.1 1997 TO 2003 INCLUSIVE 13 10.2 2004 15 11.0 DRILLING 23 11.1 HISTORIC DRILLING 23 11.2 OLYMPUS DRILLING PROGRAM 23 11.3 CORE HANDLING AND LOGGING PROTOCOL 24 12.0 SAMPLING METHOD AND APPROACH 24 13.0 SAMPLE PREPARATION, ANALYSES AND SECURITY 25 13.1 SAMPLE PREPARATION 25 13.2 ASSAYING 26 13.3 QAQC 26 13.4 SECURITY 27 14.0 DATA VERIFICATION 27 14.1 GENERAL 27 14.2 WGM SITE VISIT SAMPLING 28 15.0 ADJACENT PROPERTIES 28 16.0 MINERAL PROCESSING AND METALLURGICAL TESTING 29 i 17.0 MINERAL RESOURCE ESTIMATE 33 17.1 GENERAL 33 17.2 HO GAN DEPOSIT 35 17.2.1 General 35 17.2.2 Database Review and Validation 35 17.2.3 Statistical Analysis and Variography 37 17.2.4 Block Model and Resource Estimate 38 17.3 HO RAY DEPOSIT 43 17.4 NUI KEM DEPOSIT 44 17.5 MINERAL RESOURCE ESTIMATE SUMMARY 44 18.0 OTHER RELEVENT DATA AND INFORMATION 46 18.1 MINING AND ECONOMIC MINERAL RESOURCES 46 18.1.1 Open Pit Optimization 46 18.1.2 Economic Mineral Resources and Reserves 47 18.1.3 Mining Method 48 18.1.4 Staff and Labour 49 18.1.5 Dilution 49 18.1.6 Mining Schedule 50 18.2 PROCESSING PLANT 50 18.2.1 Processing Consumables and Spare parts 51 18.2.2 PROJECT INFRASTRUCTURE 53 18.3 TAILINGS DISPOSAL 53 18.4 ENVIRONMENTAL MANAGEMENT 56 18.4.1 EIA Report 56 18.4.2 Environmental Baseline Study 56 18.4.3 Potential Environmental Impacts 58 18.4.4 Physical Impacts 59 18.4.5 Risk Analysis and Breakdown 62 18.4.6 Environmental Consequences of Not Developing the Project 62 18.4.7 Prevention Or Mitigation Of Potential Negative Impacts On The Environment 63 18.4.8 Environmental Management, Monitoring And Investigation Program 63 18.4.9 Licences And Permits 63 18.5 PROJECT IMPLEMENTATION 63 18.6 CAPITAL COST ESTIMATE 64 18.7 OPERATING COST ESTIMATE 66 18.7.1 Mining Costs 66 18.7.2 Processing Costs 67 18.7.3 General & Administration Costs 68 18.7.4 Offsite Costs 68 18.8 ECONOMIC EVALUATION 68 18.8.1 Summary 68 19.0 CONCLUSIONS 71 20.0 RECOMMENDATIONS 71 21.0 REFERENCES 72 ii 22.0 SIGNATURES 73 23.0 CERTIFICATES 74 iii List of Tables Page No. Table 1.1 Ho Gan Measured, Indicated & Inferred Resources (Using a 0.5 g/t Au cut-off and 10.0 g/t Au top cut) 1 Table 1.2 Ho Gan Diluted Proven and Probable MineralReserves 2 Table 1.3 Summary of the Pre-Production Capital Cost Estimate 3 Table 1.4 Summary of Life-of-Mine Unit Operating Costs 3 Table 1.5 Economic Evaluation Summary 3 Table 10.1 Ho Gan - Typical 7/8 Area 2004 Drill Intersections 16 Table 16.1 Batch Flotation Test Results 31 Table 16.2 Results From Additional Flotation Tests 31 Table 16.3 Ho Gan Recovery Estimates, (September 25, 2004) 32 Table 17.1 Ho Gan Measured and Indicated Resources (Using a 1.5 g Au/t Cutoff and 10.0 g Au/t Top Cut) 33 Table 17.2 Ho Gan Inferred Resource (Using a 1.5 g Au/t Cutoff and 10.0 g Au/t Top Cut) 33 Table 17.3 Ho Gan Area 7/8 – Range of Mineral Resource Estimates (Using a 10.0 g Au/t Top Cut) 33 Table 17.4 Ho Gan Wireframed Global – Range of Mineral Resource Estimates (Using a 10.0 g Au/t Top Cut) 34 Table 17.5 Workspace Error Report 36 Table 17.6 Ho Gan – Classical Statistics for Au (g/t) Assays 37 Table 17.7 Ho Gan 7/8 Comparative Resource Estimates 42 Table 17.8 Ho Gan Wireframed Global Comparative Resource Estimates 42 Table 17.9 Ho Ray Deposit Historic Mineral Resources CRM 1996 – Not Classified to CIM Standards 44 Table 17.10 Nui Kem Deposit Historic Mineral Resources CRM 1993 – Not Classified to CIM Standards 44 Table 18.1 Undiluted Economic Mineral Resource Estimate 48 Table 18.2 Ho Gan Diluted Proven and Probable Mineral Reserves 48 Table 18.3 Estimated Staffing and Labour Totals for Mine Operation 49 Table 18.4 Potential Sources of Environmental Impacts 59 Table 18.5 Predicted land area potentially impacted 61 Table 18.6 Detailed Capital Cost Estimate 65 Table 18.7 Summary of Life-of-Mine Unit Operating Costs 66 Table 18.8 Vietnamese Contractor Mining Cost Estimate (US$/tonne) 66 Table 18.9 Adjusted Mining Cost Estimate (US$/tonne) 67 iv Table 18.10 Summary of Estimated Unit Processing Operating Costs (US$/tonne) 67 Table 18.11 Life of Mine Totals, Economic Evaluation Summary 69 Cash Flow Table using US$400 per ounce 70 Cash Flow Table using US$400 per ounce v List of Figures Page No. Figure 4.1 Bog Mieu Property and Location Map, Vietnam 8 Figure 4.2 Location of Deposits on the Property 9 Figure 10.1 Simplified Property Geology and Land Holdings 14 Figure 10.2 Ho Gan Surface Plan and Area 7/8 Cross Section 17 Figure 10.3 Ho Can Area 7/8 – Drillhole, Trench and Pit Location Plan 18 Figure 10.4 Ho Ray and Thac Trang - Simplified Geology and DDH Location Plan 19 Figure 10.5 Ho Ray – Schematic Cross Section 20 Figure 10.6 Nui Kem – Underground Workings and Surface Trace of Vein 21 Figure 10.7 Nui Kem – Schematic Cross Sections 22 Figure 17.1 Log Normal Histogram for Ho Gan 1 m composites 37 Figure 17.2 Ho Gan 7/8 area section 1704520N (looking north); Au block model and resource categories (Vertical Exaggeration x 3) 43 Figure 18.1 Mining Areas 46 Flowsheet and Mass Balance 52 vi 1.0SUMMARY The Bong Mieu property is located in the southeast corner of Quang Nam Province, in central Vietnam, some 80 km south of the port city of Danang and 20 km southwest of the provincial capital of Tam Ky. Olympus Pacific Minerals Inc. (Olympus) has a 100% interest in Bong Mieu Holdings, Ltd., which holds an 80% ownership interest in Bong Mieu Gold Mining Company Limited (Bogomin), a joint venture enterprise incorporated in Vietnam, owner of the Bong Mieu property. Olympus manages the exploration programs on the property. The property hosts three known gold deposits, Ho Gan, Ho Ray and Nui Kem. This report primarily focuses on the Ho Gan gold deposit that is located some 2 km south of the Bong Mieu camp and offices on the southern side of the Bong Mieu River. A technical review conducted by Watts, Griffis and McOuat Limited (WGM) in September 2004, includes an audit of the Mineral Resource estimate for the Ho Gan deposit, as prepared by Olympus, and a validation of the resulting block model, tonnages and gold grades. The WGM Technical Report, to Canadian National Instrument 43-101 (NI-43-101) standards, is available on SEDAR. Subsequently, Micon completed a pre-feasibility study of the project, which was issued to Olympus on November 2, 2004 and was the subject of the November 4, 2004 press release by Olympus. Olympus has retained Micon International Limited (Micon), to compile this Technical Report of the Bong Mieu project, to the standards of NI-43-101, in order to fulfill disclosure requirements. The Ho Gan Measured, Indicated and Inferred Mineral Resource estimates for a 0.5 g/t cutoff grade, reported by WGM, are shown in Table 1.1. Table 1.1 Ho Gan Measured, Indicated & Inferred Resources (Using a 0.5 g/t Au cut-off and 10.0 g/t Au top cut) Area Measured Indicated Measured plus Indicated Inferred Tonnes Au (g/t) Tonnes Au (g/t) Tonnes Au (g/t) 7/8 193,400 2.76 189,400 2.35 382,800 2.56 11,300 2.59 Remainder 733,900 2.01 733,900 2.01 11,500 1.44 Ho Gan Wireframed Total 193,400 2.76 923,300 2.08 1,116,700 2.20 22,800 2.01 As published by Wattes Griffis and McOuat, September 17, 2006 Working with the resource model audited by WGM, Micon (Eugene Puritch, P.Eng.) developed an optimized open pit model using the Whittle 4X program. The technical and economic parameters used in the modelling procedure were developed by Micon, in consultation with Olympus. Micon has calculated the economic mineral resources, as mineral reserves, contained within the pit model.The total mineral reserves are estimated to be 780,000 tonnes with an in-pit grade of 2.63 g/t Au and corresponding waste of 1,045,000 tonnes.An internal pit cut-off grade of 0.68 g/t Au was calculated from operating cost estimates. 1 Micon estimates that an ore mining dilution rate of 10% at a grade of 0.3 g/t Au will be experienced. Table 1.2 presents the diluted proven and probable mineral reserves. Table 1.2 Ho Gan Diluted Proven and Probable Mineral Reserves Area Proven Probable Proven plus Probable Tonnes Au (g/t) Tonnes Au (g/t) Tonnes Au (g/t) 7/8 Zone 189,200 2.74 185,800 2.44 375,000 2.59 Other zones 483,000 2.28 483,000 2.28 Ho Gan Wireframed Total 189,200 2.74 668,800 2.32 858,000 2.42 The total mineral reserves are estimated to be 858,000 tonnes with an average grade of 2.42 g/t Au. Micon has prepared a preliminary schedule of the mining operation that shows the expected tonnes and grade of ore produced over the mine life. A preliminary waste rock production schedule has also been prepared. This schedule has been prepared on the premise that for the first seven months of the project, ore production will be in the order of 500 t/d. After this time, production will be increased to 800 t/d. The process design was developed by Gekko Systems Pty Ltd after testing of several ore samples, using gravity and flotation methods, and reviewed by Micon and Mr. Klaus Konigsmann, an independent metallurgical consultant.The process selected for the Bong Mieu project includes crushing, grinding, gravity concentration, flotation of gravity tailings and intensive cyanide leaching of the combined gravity and flotation concentrates. The projected life-of-mine average gold recovery is 81.5% . Olympus and its consultants have identified the requirements for the project infrastructure and combined administration suitable for the project. These include power supply, water supply, tailings disposal, access roads, site buildings, and security. Coffey Geosciences Pty Limited conducted a design of the tailings dam for the Bong Mieu project. The design report, which was issued in August 2004, covers staged construction of the main embankment, the leach dam and associated infrastructure such as spillway, underdrainage and return water sump. Kingett Mitchell Limited completed an Environmental Impact Assessment (EIA) for Olympus Pacific Minerals Inc entitled “Environmental Impact Assessment, Ho Gan mine, Bong Mieu Project, Quang Nam Province, Vietnam”, in August 2004. The implementation of the Bong Mieu project is estimated to be only 6 months from the start of detailed engineering to the commissioning of the facilities. The projected mine start-up date is April 2005. The project completion date is contingent on receipt of the permits and having project financing in place by November 2004 and the punctual delivery of the major equipment. The schedule may be revised slightly pending final commitments from suppliers and contractors. 2 A summary of the estimated pre-production capital cost of US$4.5 million is presented in Table 1.3. The precision of the estimate is +/- 15%. Table 1.3 Summary of the Pre-Production Capital Cost Estimate US$ Area (Thousands) Project administration 166.9 Definition drilling 40.0 Infrastructure 562.3 Light vehicles 88.0 Process plant 2,800.0 Tailings dam 291.0 Working capital 122.5 Contingency 407.1 Total 4,477.8 A summary of the estimated average life-of-mine unit operating costs, per tonne of ore treated, is presented in Table 1.4. Table 1.4 Summary of Life-of-Mine Unit Operating Costs Unit Cost Area US$/t Milled Mining 3.91 Processing 5.49 General and Administration 1.93 Gold refining, insurance etc per ounce 0.19 Mine development 0.29 Cash operating cost 11.82 The estimates of gold production, capital costs and operating costs are combined in the discounted cash flow evaluation. The economic evaluation is treated on a project basis, assuming 100 % equity financing, and uses gold prices of between US$350 and US$ 425 per ounce. The results of the cash flow evaluation are summarized in Table 1.5 showing life-of-mine totals. Table 1.5 Economic Evaluation Summary Gold Price (US$/oz) Item Unit 350 375 400 425 Pre-production capital cost $000 4,478 4,478 4,478 4,478 Sustaining capital $000 903 903 903 903 Operating cost, excl royalties $000 10,082 10,082 10,082 10,082 Cash operating cost $/oz 187.53 187.53 187.53 187.53 Total royalties $000 941 1,008 1,075 1,142 Total reclamation costs $000 256 256 256 256 Total production cost $/oz 209.79 211.04 212.29 213.54 Gold production $oz 53,759 53,759 53,759 53,759 Gold sales $000 18,816 20,160 21,404 22,848 3 Gold Price (US$/oz) Item Unit 350 375 400 425 Net revenue $000 7,537 8,814 10,091 11,368 Cash flow, before tax $000 2,402 3,679 4,956 6,232 Pre-tax NPV@ 10 % discount rate $000 1,404 2,422 3,440 4,457 Pre-tax NPV@ 5 % discount rate $000 1,851 2,987 4,122 5,258 Pre-tax IRR % 39 61 86 114 The pre-feasibility study demonstrates that the Bong Mieu is a viable project and Micon recommends that ongoing engineering and development continue to bring the property to production. 4 2.0INTRODUCTION AND TERMS OF REFERENCE The Bong Mieu property is located in the southeast corner of Quang Nam Province in central Vietnam.Olympus Pacific Minerals Inc. (Olympus) has been involved with the property since September 1997 and owns 100% interest in Bong Mieu Holdings, Ltd., which holds an 80% ownership interest in Bong Mieu Gold Mining Company Limited (Bogomin), a joint venture enterprise incorporated in Vietnam, owner of the Bong Mieu property.The other 20% of Bogomin is owned by two Vietnamese governmental organizations, MIDECO (10%) and MINCO (10%). Three known gold deposits occur on the property, named Ho Gan, Ho Ray and Nui Kem. Of the three deposits on the property, Ho Gan has been identified as having the shortest preproduction period.Olympus has explored the deposit and developed a resource estimate, which has been audited by Watts, Griffis and McOuat Limited (WGM), a geological and mining consulting company based in Toronto, Canada.WGM was responsible for a Technical Report relating to the Bong Mieu property entitled “A Technical Review Of The Bong Mieu Gold Project In Quang Nam Province, Vietnam For Olympus Pacific Minerals Inc”, dated 17 September 2004. This report was filed on SEDAR in September, 2004. In mid-2004, Olympus commissioned Micon International Limited (Micon) to conduct a pre-feasibility study of the development of the Bong Mieu project, based on the identified Ho Gan resource. Mr. Kirk Rodgers, P.Eng., a Senior Mining Engineer with Micon, visited the project site between 16 July and 20 July 2004. During the visit, Mr. Rodgers inspected the site and surrounding infrastructure, and reviewed the studies of local unit costs and labour rates. Mr. Rodgers is responsible for the mining section of the study. Mr. Eugene Puritch, P.Eng., a consultant to Micon, is responsible for development of the optimized open pit mine design and the estimates of economic mineral resources and mineral reserves. Mr. Ian Ward, P.Eng., Principal Metallurgist with Micon, is responsible for the sections of the study concerning metallurgy, processing, capital and operating costs, and financial evaluation. Following this site visit, Micon reviewed studies, produced by other consultants to Olympus, concerning the metallurgical characteristics of the ore, process plant design, tailings storage design and environmental impact.Micon accepts these studies and has incorporated their results in the pre-feasibility study. Micon developed project operating costs and, based on the resource model audited by WGM, developed the design for an open pit mine for the Ho Gan deposit. The mine production plan resulting from the mine design, together with the designs and costs for the plant and infrastructure, form the basis of the pre-feasibility study. Micon prepared a cash flow calculation which demonstrates the viability of the proposed development, and compiled a report on the project. The report “Pre-Feasibility Study on the Ho Gan Deposit of the Bong Mieu Gold Project, Vietnam” was issued to Olympus on November 02, 2004. Olympus commissioned Micon to prepare this technical report, to NI-43-101 standards, to fulfill disclosure requirements further to receipt of the pre-feasibility study and the press release by Olympus dated November 04, 2004. All currency amounts in this report are stated in US dollars, most frequently expressed in terms of constant mid-2004 value. 5 Units of measurement are stated in SI units, the Canadian and international practice, except when necessary to refer to precious metals quantities, which may also be reported in troy ounces (ounces, oz), a common practice in the gold mining industry. 3.0DISCLAIMER Micon has accepted the Mineral Resource estimate that has been developed by Olympus and audited by WGM. WGM was responsible for a Technical Report relating to the Bong Mieu property entitled “A Technical Review Of The Bong Mieu Gold Project In Quang Nam Province, Vietnam For Olympus Pacific Minerals Inc”, dated 17 September 2004, and filed with SEDAR in September, 2004. This technical report refers to the WGM, September 17, 2004 report concerning the geology, mineralization, exploration, drilling, sampling and data verification, as these are described fully in the WGM Technical Report and by authors in this report. Coffey Geosciences Pty Limited (Coffey), a geotechnical consulting company based in Australia, is responsible for the investigations and engineering design for the Xa Kok Sau tailings storage facility (TSF), which Micon has incorporated in the pre-feasibility study. Geotechnical investigations, for plant foundation design, were conducted by Olympus. Gekko Systems (Gekko), a process design and equipment supplier based in Australia, is responsible for the metallurgical testing program, conducted by Gekko and Ammtec Limited, using drill hole samples selected and sampled by Olympus.On the basis of test results, reviewed by Micon and Mr. Klaus Konigsmann, an independent metallurgical consultant retained by Olympus, Gekko provided the process flowsheet design, process engineering and plant capital cost estimate. Micon has accepted, and incorporated in the study, the Environmental Impact Assessment (EIA) study provided by Kingett Mitchell Limited to Olympus Pacific Minerals Inc, entitled “Environmental Impact Assessment, Ho Gan mine, Bong Mieu Project, Quang Nam Province, Vietnam”, in August 2004. Micon has not conducted due diligence on the ownership of the property as described by Olympus. 6 4.0PROPERTY DESCRIPTION AND LOCATION The Bong Mieu property is located in the Tam Lanh Commune of the Tam Ky District, in the southeast corner of Quang Nam Province in central Vietnam. It is some 20 km south of the provincial capital of Tam Ky which lies about 60 km south of the city of Da Nang along Highway 1 (see Figure 4.1) . The Ho Gan gold deposit is located some 2 km south of the Bong Mieu camp and offices on the southern side of the Bong Mieu River. Figure 4.2 shows the location of the Ho Gan, Ho Ray and Nui Kem deposits and the other principal occurrences on the property. The property is covered by a 25-year Investment License covering 3,000 ha granted in March 1991. Two Mining Licenses (one on Ho Gan, the other on Nui Kem), a tailings area and a construction area (on the camp/office area), covering a total of 365 ha are located within the Investment License area. The owner of the Property is Bong Mieu Gold Mining Company Limited, (“Bogomin”), a joint venture enterprise incorporated in Vietnam. Olympus acquired its interest in the Property in September 1997 by acquiring 100% of Bong Mieu Holdings, Ltd. from Ivanhoe Mines Ltd. Bong Mieu Holdings, Ltd. holds 80% interest in Bogomin, the other 20% being held by two Vietnamese governmental organisations, MIDECO (10%) and MINCO (10%). A 2% net smelter return royalty from any production is payable to Ivanhoe Mines Ltd. A 3% net smelter return royalty is payable to the Vietnamese government. These royalties are cumulative. 7 Figure 4.1 Bog Mieu Property and Location Map, Vietnam 8 Figure 4.2 Location of Deposits on the Property 9 5.0ACCESSIBILITY, CLIMATE, LOCAL RESOURCES, INFRASTRUCTURE AND PHYSIOGRAPHY Access to the Bong Mieu Project area is by 90 km of bitumen road from Da Nang, via Tam Ky to Tien Phuoc. The proposed Ho Gan Mine is accessed from Bong Mieu via previously constructed dirt tracks. Some of these are heavily eroded in places but can easily be reformed by bulldozer and faced with rock to provide all weather access. The monsoon tropical climate has temperatures varying from a high of 42º C in summer to 16º C in winter, although it is reported that temperatures may fall below 15º C in the cold season. Rainfall records from the weather station at Bong Mieu show an average annual rainfall of 4,086 mm over the 2 years (Aug 1993 to July 1995) with a minimum annual rainfall of 2,935 mm and a maximum annual rainfall of 5,265 mm. Generally, 80% of the total annual precipitation occurs within the wet season (September to December) with the greatest precipitation occurring in October. January through August are generally drier months, with less than 180 mm of precipitation per month and January to April are typically extremely dry. Regionally, the relative humidity is high and reasonably consistent year round, ranging from an average of approximately 83% in April to 93% in November and December. Most of the Property is relatively rugged with steep slopes and valleys. Maximum elevation is approximately 500 metres above sea level. The flattest portion of the Property is cultivated but the remainder has second- or third- growth forest. The Property is near the commune of Tam Lanh which comprises 10-12 villages and a population of between 5,000-10,000. The commune provides a medical clinic and primary schools. The local economy is based on agriculture although some employment is found in local construction and a small amount of artisanal gold mining, both on the Property and outside. Electrical power via the national grid is close to the Property and reaches the villages. Water is available on the Property from the local rivers. 6.0HISTORY The Ho Gan gold deposit area has been worked since historical times by Cham (tribe) miners who recovered alluvial gold from the Bong Mieu River and coarse visible gold from adjacent areas. French companies, who named the property Bong Mieu or Champ D’Or, mined the property between 1895 and 1941.Basically, only minor exploitation was undertaken following the Second World War. Underground production by the French companies is reported to be in the order of 450,000 tonnes averaging 5.6 g Au/t. The French also produced silver (some 638 kg up to 1936) and galena (104 tonnes between 1895 and 1919). Following the end of the war in Vietnam in 1975, a number of geological surveys were carried out in the area and as a result of this work, the Bong Mieu Gold Mining Enterprise 10 was formed by the Provincial authorities. The amount of gold produced by the Bong Mieu Gold Mining Enterprise (1975-1988) is unknown as few records are available. Between 1988 and 1994, exploration on the property continued by Covictory Investment Ltd. (Covictory) of Hong Kong. Indochina Goldfields Limited (IGL) through Ivanhoe Mines Ltd. gained control of the project early in 1994 through agreements with Bong Mieu Holdings, Ltd. Olympus acquired Bong Mieu Holdings, Ltd. from IGL in September 1997. 6.1PREVIOUS EXPLORATION Previous exploration on the Property is adequately described in the WGM Technical Report and need not be repeated in this report. 6.2HISTORICAL MINERAL RESOURCES Historical mineral resources and estimates are adequately described in the WGM Technical Report and need not be repeated in this report. 11 7.0GEOLOGICAL SETTING 8.0 DEPOSIT TYPES 9.0MINERALISATION The subjects comprising the above Sections 7-9 are adequately described in the WGM Technical Report under its Sections 6-8, and need not be repeated in this report. 12 10.0EXPLORATION 10.1 1 From 1997 until late 2001 Olympus (which managed the project for Bogomin) carried out no work on the Property. During this period a small staff was employed to maintain a presence at the field office, to keep the Property secure and discourage artisanal mining as much as possible. In mid-2002, Olympus renewed work at Bong Mieu. The Property database was reviewed, mapping and sampling carried out and historic Mineral Resource estimates reassessed, all in part by a geologist who had worked on the Property previously.A start was made on preparing updated, JORC-compliant Mineral Resource estimates and recommendations were made for additional work. In May 2003 work resumed.On a regional scale, the previous magnetic survey was reprocessed and interpreted and reconnaissance mapping and sampling carried out to investigate magnetic anomalies and certain soil geochemical anomalies outlined in past programs.Ninety-three assay and 18 petrological samples were collected.Twenty of the assay samples returned values of +0.1 g Au/t (ranging up to 19.99 g Au/t) and the petrological results indicate that the rocks sampled underwent metamorphism at high temperature (>700°C) and at some considerable depth.A further 52 reconnaissance assay samples and 18 petrological samples were collected in October and November. Twenty-nine of the assay samples returned values of +0.1 g Au/t and ranged to 34.67 g Au/t.The petrological results indicated that the mineralization at Ho Ray is clearly Au-Bi skarn type, with exo- and endo-skarn rocks identified. The mineralization at Ho Gan was stated to be quartz-sulphide, low temperature, mesothermal style (emplaced into sheared and brecciated zones), likely from reduced fluids.A greisenised, sheeted quartz veined granite carrying disseminated pyrite was identified from Ho Gan. Elsewhere, at Thac Trang, Rung De and Bong Mieu West, calc-silicate lithologies were noted and from the northern part of the Property various intrusive rocks (tonalites to granodiorite) were described.The digital database of the Property was updated on an ongoing basis during 2003. Over the course of the 2003 reconnaissance exploration program, several areas were identified as meriting follow-up work.The most important were Ho Ray East and Thac Trang (now known collectively as Thac Trang), Ho Gan West, Ho Ray West, Rung De, Nui Kem North and Nui Kem South. Bong Mieu West and Nha Tung East also show promise but are at an earlier stage. These areas are shown on Figure 10.1 (WGM Figure 5). Bong Mieu North and Ho Ray West saw some drilling in the mid-1990s and will be re-evaluated. The Suoi Tre showing, west of Nui Kem was not examined but has been noted as warranting eventual reassessment. At Ho Gan some 1.6 tonnes of mineralized samples were collected in fifty bags from surface bedrock, old pits and surface debris from previous small-scale/artisanal mining for metallurgical testing. These samples were sent to the Olympus sample prep lab at Kham Duc and crushed to minus 75 mm and 0.5 kg sample splits from each bag were sent to Genalysis Laboratory Services Pty Ltd (“Genalysis”) in Perth, Australia for multi-element assay. Average assay values were 2.93 g Au/t (individual assays cut to 10.00 g Au/t) and 4.73 g Ag/t. A portion of the 1.6 tonnes was sent to SGS NZ Ltd. in Auckland, New Zealand 13 Figure 10.1 Simplified Property Geology and Land Holdings 14 in December 2003 for bottle roll and column leach testing. This SGS work, along with that on a Ho Ray sample, was suspended and is discussed in more detail in Section 15 below. At Ho Ray six pits/shafts, varying in depth from 7 m to 16 m were excavated in order to obtain samples of oxide and sulphide material for metallurgical testing. Five of the six shafts were mapped and channel or chip sampled (the sixth flooded prematurely) and the mapped geology compared well with that obtained from the RC drilling carried out in the past. Twenty-four samples were sent to Genalysis for multi-element assay.Assays for oxide material in Shaft 2 and Shaft 3 returned from 0.08 to 7.43 g Au/t and 0.55 to 3.44 g Au/t respectively. Sulphide material from Shafts 1, 4 and 5 returned 1.39 to 3.78 g Au/t, 0.02 to 0.32 g Au/t and 0.07 to 7.32 g Au/t respectively. All these gold values are uncut. Some 2.6 tonnes of oxide (1.3 tonnes for testing and 1.3 tonnes as a duplicate sample) material and a similar amount of sulphide material were collected. A portion of these samples formed part of the 1.6 tonnes sent to SGS in December 2003. No sample preparation for the channel/chip samples was undertaken by Olympus in Vietnam, however, the metallurgical sample material was crushed to minus 75 mm at the Bong Mieu site. At Nui Kem, 2003 work consisted largely of digitizing data in order to prepare plans and sections and lay out exploration drillholes designed to assist in confirming/updating the historic resource estimates.Some problems were encountered with co-ordinate system compatibility but these have now been solved. At Rung De, late-2003 channel sampling of a quartz vein returned up to 16.16 g Au/t, 117.60 g Ag/t over 3.0 m and at Nui Kem North samples of locally derived float returned highly anomalous gold values. 10.22004 A 34-hole infill diamond drilling program was undertaken on the Ho Gan 7/8 Area (NW portion of the Ho Gan deposit).Its purpose was to enable a revised Mineral Resource estimate and to assist in planning for a small-scale surface mining and processing operation. Twelve other holes were drilled west and southwest of the Ho Gan 7/8 Area. They served as step-out exploration holes and as condemnation holes for possible processing plant, overburden, waste storage and tailings impoundment areas.No significant results were encountered in these 12 holes. At Thac Trang immediately southeast of the Ho Ray deposit a 15-hole program was completed in July. It encountered encouraging results. Hole 136 intersected 1.67 g Au/t over 15.0 m including 8.59 g Au/t over 2.0 m and hole 143, 20 m away intersected 11.69 g Au/t over 6.0 m and 3.31 g Au/t over 4.4 m. These are estimated true widths. Several other holes encountered similarly encouraging results.Mineralization is hosted by quartz veined and sulphide bearing skarn, granite gneiss and schists that dip moderately to the northeast. Follow-up drilling is underway Since the beginning of July (2004) shallow-hole in-fill drilling has been underway at Ho Gan on the 11 Area on the southeast corner of the deposit and on the 1/2 Area on the northeast corner. Results were not yet available at the time of this report. Further drilling was planned for other areas of the Property in 2004. This may include drilling at Nui Kem. 15 The Ho Gan 7/8 Area in-fill drilling produced positive results. Although a direct comparison of pre-2004 drilling results with post-2004 drilling results is difficult, it appears that contained ounces of gold have increased and the 7/8 Area remains open to the immediate southwest, after which it is partially cutoff by the 12 condemnation holes referred to above. Table 10.1 is a list of typical 7/8 Area intersections. Assuming an average 20° dip (all holes are vertical) the true width of mineralization is approximately 94% of core width. Table 10.1 Ho Gan - Typical 7/8 Area 2004 Drill Intersections Drillhole # Intercept Assay From To Core Length Au (m) (m) (m) (g/t) HGDD053 0.00 7.00 7.00 2.79 Incl. 0.00 1.00 1.00 3.34 Incl. 4.50 7.00 2.50 5.27 HGDD056 0.00 3.00 3.00 1.15 HGDD057 0.00 7.00 7.00 1.44 Incl. 0.00 4.00 4.00 2.10 HGDD060 0.00 2.00 2.00 1.46 and 8.00 11.00 3.00 6.89 HGDD062 0.00 8.40 8.40 0.55 Incl. 0.00 2.00 2.00 0.96 HGDD074 0.00 4.00 4.00 1.58 HGDD077 0.00 4.00 4.00 3.82 HGDD083 0.00 12.00 12.00 2.87 Incl. 0.00 4.30 4.30 1.54 A series of figures documenting significant historic and recent work on the Property and specific portions of it follows. Figure 10.2 (Figure 7 WGM) is a Ho Gan surface plan and incorporates a 7/8 Area cross section. Figure 10.3 (Figure 8 WGM) is close-up of the 7/8 Area showing the location of Ho Gan drillholes, including those drilled in 2004 and some of the trenches and pits. Figure 10.4 (Figure 9 WGM) shows Ho Ray and Thac Trang simplified geology and drillholes, including those of 2004.Figure 10.5 (Figure 10 WGM) shows a schematic Ho Ray cross section. Figure 10.6 (Figure 11 WGM) is a Nui Kem surface plan showing the surface projection of underground workings and proposed drillholes.Figure 10.7 (Figure 12 WGM) shows three schematic Nui Kem cross sections and proposed drillholes. 16 17 18 19 20 21 22 11.0DRILLING 11.1HISTORIC DRILLING Drilling was carried out at Ho Gan and Ho Ray while Indochina Goldfields Ltd held an ownership interest in Bogomin and managed the work programs at Bong Mieu. A limited amount of RC drilling was carried out at Ho Ray West, Bong Mieu North and Thac Trang but the bulk of the drilling was at Ho Gan and Ho Ray as described below: •Ho Gan - The drilling comprised 51 RC holes totalling 1,864 m (depths 27.5 m to 85 m).
